         Case 2:20-cv-04071-GAM Document 7 Filed 10/15/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS J. PARIS,                               :
    Plaintiff,                                 :
                                               :
        v.                                     :      CIVIL ACTION NO. 20-CV-4071
                                               :
CAPTAIN EASON, et al.,                         :
    Defendants.                                :

                                             ORDER

        AND NOW, this 15th day of October, 2020, upon consideration of Thomas J. Paris’s

Motion to Proceed In Forma Pauperis (ECF No. 4), Prisoner Trust Fund Account Statement

(ECF No. 5), and pro se Complaint (ECF No. 1), it is ORDERED that:

        1.     Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.     Thomas J. Paris, #NH-8286, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI Chester or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Paris’s inmate account; or (b) the average

monthly balance in Paris’s inmate account for the six-month period immediately preceding the

filing of this case. The Superintendent or other appropriate official shall calculate, collect, and

forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Paris’s inmate trust

fund account exceeds $10.00, the Superintendent or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to
          Case 2:20-cv-04071-GAM Document 7 Filed 10/15/20 Page 2 of 2




Paris’s inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.

        3.       The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI Chester.

        4.       The Complaint is DEEMED filed.

        5.       Paris’s Complaint is DISMISSED WITHOUT PREJUDICE for failure to state

a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The dismissal of Paris’s damages claims is

without prejudice to Paris filing a new case reasserting those claims only in the event he

successfully challenges the underlying calculation of his sentence. The dismissal of Paris’s

request for vacatur of his sentence as calculated is dismissed without prejudice to him

proceeding in his pending habeas case.

        6.       The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:

                                                      /s/ Gerald Austin McHugh

                                              GERALD A. McHUGH, J.
